DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the arguments filed 6/1/21. Claims 1-4, 6-8, 12-16 and 18-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 12-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear how simultaneously “each of the two or more positions of the sliding switch correspond to one of the one or more headphones” and “each one of the two or more positions being configurable to pair with a different one of the one or more headphones.” The initial limitation reads that each position corresponds to only 
As to claim 6, it is dependent on cancelled claim 5. It is considered dependent on claim 1 in the rejection below.
As to claim 6, it includes the limitation “the first-user wearing said one or more headphones.” It is unclear if this user is intended to be wearing all of the headphones (i.e. “said one or more headphones” of claim 1) as currently written, or just one of the headphones (i.e. “one of the one or more headphones” of claim 1.). The language of claim 1 requires “different one of the one or more headphones” so “one or more headphones” is interpreted as both, and not just “one headphone.”
As to claim 18, the limitation “wherein when said microphone is activated via said depression of said button, said current audio output of said one or more headphones is simultaneously interrupted with said audio from said microphone” is included twice in the claim (first paragraph of both p. 7 and p. 8). 
As to claim 18, the relationship between “a sliding switch” in lines 6, 22 and 24, and “a switch” in lines 43-44 is unclear. Both the “sliding switch” and “switch” are for selecting on one of said plurality of headphones. It appears that the instances of “a/the switch” are duplicate limitations.
As to claim 19, it is unclear if “a first-user and a second-user” are the same as “a first-user and a second-user” of parent claim 1.
Claims 2-4, 7-8, 12-16 and 20 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richenstein et al. (US 2006/0116073 A1) hereinafter “Richenstein” in view of Weinans et al. (US 2007/0206829 A1) hereinafter “Weinans,” and further in view of Yan (US 2015/0217191 A1).
As to claim 1, Richenstein discloses a headphone system (Fig. 28) comprising:
one or more headphones (RCVR 1172, ¶0204 and ¶0209, Fig. 28. “Receiver 1172 may be a plurality of headphones.”); and 
a remote-controller including a microphone (microphone 1176, ¶0205, Fig. 28.  Microphone 1176 connected to selective RF transmitter 1178.); 
a button (Switch 1180, Fig. 28. Switch performs same function as a button.); 
a power supply (Inherent); 

wherein said remote-controller is configured to remotely control functions of said one or more headphones to interrupt a current audio output of said one or more headphones being delivered from an audio-delivering-device when said button is pressed (¶0206, Fig. 28. The microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio sources such as sources 1164 and 1166. In this mode of operation, the microphone user can talk directly to the headphone user to make announcements. Switch performs same function as a button.); 
wherein said microphone is integrated in said remote-controller (¶0206-0207, Fig. 28. The microphone may be a built in microphone.); 
wherein audio from said microphone is effectively instantly delivered to at least one speaker of said one or more headphones via a wireless channel (¶0206, Fig. 28. The microphone user can talk directly to the wireless headphone user to make announcements.);
wherein when said microphone is activated via said depression of said button, and said current audio output of said one or more headphones is simultaneously interrupted with said audio from said microphone (¶0206, Fig. 28. When desired, the microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio sources such as sources 1164 and 1166.); and
wherein said one or more headphones and said remote-controller when used in combination provide direct communication between a first-user and a second-user 
	Richenstein does not expressly disclose a sliding switch able to select between two or more positions;
wherein the remote-controller is able to pair with multiples of the one or more headphones simultaneously ; 
wherein each of the two or more positions of the sliding switch correspond to one of the one or more headphones ; 
Richenstein in view of Weinans discloses a sliding switch able to select between two or more positions (Weinans, ¶0069 and Fig. 3. Switch 7 has multiple positions.); 
wherein the remote-controller is able to pair with multiples of the one or more headphones simultaneously (Weinans, ¶0061-0062, Figs. 1 and 3. “The invention is based on the principle that the headset may be connected to two or more devices at the same time.” Bluetooth parried connection. Richenstein, ¶0209, Fig. 28 further discloses the remote communicates with multiple headphones.); 
wherein each of the two or more positions of the sliding switch correspond to one of the one or more headphones (Weinans, ¶0069, Fig. 3. Sliding switch 7 selects between single point or multipoint connection.).
Richenstein and Weinans are analogous art because they are from the same field of endeavor with respect to wireless audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use wireless pairing, as taught by Weinans. The motivation would have been that Bluetooth, WLAN, etc. are well-known wireless communication protocol (Weinans, ¶0002 and ¶0061).

Richenstein in view of Weinans does not expressly disclose whereby when the sliding switch is set to one of the two or more positions, the remote controller is able to transmit said audio from said microphone to the corresponding one of the one or more headphones, each one of the two or more positions being configurable to pair with a different one of the one or more headphones.
Richenstein in view of Weinans as modified by Yan discloses whereby when the sliding switch is set to one of the two or more positions, the remote controller is able to transmit said audio from said microphone to the corresponding one of the one or more headphones (Weinans, ¶0069, Fig. 3. Sliding switch 7 selects between single point or multipoint connection.),
each one of the two or more positions being configurable to pair with a different one of the one or more headphones (Yan, ¶0025 and ¶0028, Fig. 1. Each button 101a, 101b, 101c is paired with a different wireless device.).
Richenstein, Weinans and Yan are analogous art because they are from the same field of endeavor with respect to wireless communications.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have multiple paired devices, as taught by Yan. The motivation would have been to easily switch between destination devices in real time (Yan, ¶0006).
As to claim 3, Richenstein in view of Weinans as modified by Yan discloses wherein said remote controller is a necklace (Weinans, ¶0063, Figs. 1 and 3. Support structure 15 worn as a necklace.).
The motivation would have been to keep the structure close to the user.
As to claim 4, Richenstein in view of Weinans as modified by Yan discloses wherein a position of the two or more positions of the sliding switch enables transmission of audio to all paired devices of the one or the one or more headphones (Weinans, 
The motivation would have been communicate with multiple devices.
As to claim 6, Richenstein in view of Weinans as modified by Yan discloses wherein said wireless communication between said first-user and said second-user is one-way communication from the second-user with said remote-controller to the first-user wearing said one or more headphones (Richenstein, ¶0206, Fig. 28. The microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio source such as sources 1164 and 1166. In this more of operation, the microphone user can talk directly to the headphone user to make announcements.).
As to claim 7, Richenstein in view of Weinans as modified by Yan discloses wherein said audio from said microphone is delivered in real-time to said speakers of said one or more headphones (Richenstein, ¶0206, Fig. 28. The microphone user can talk directly to the headphone user to make announcements.).
As to claim 8, Richenstein in view of Weinans as modified by Yan discloses wherein said remote-controller is configured to wirelessly connect and communicate with said one or more headphones (Richenstein, ¶0204-0206, Fig. 28. Wireless headphone receives communication from microphone 1176 wirelessly).
As to claim 12, Richenstein in view of Weinans as modified by Yan discloses wherein said remote-controller is further configured to control a volume of said audio output of said one or more headphones (Richenstein, ¶0212-0214, Fig. 28. Master 
As to claim 13, Richenstein in view of Weinans as modified by Yan discloses wherein said headphone is selected from a group consisting of wireless-headphones, non-wireless-headphones, and earbuds (Richenstein, ¶0204, Fig. 28. Wireless receiver 1172 may be a pair of headphones.).
As to claim 14, Richenstein in view of Weinans as modified by Yan discloses wherein said remote-controller is not physically connected to said headphone (Richenstein, ¶0204-0205, Fig. 28. Microphone 1176 connected to selective RF transmitter 1178 is not physically connected to wireless headphone 1172.).
As to claim 15, Richenstein in view of Weinans as modified by Yan discloses wherein said power supply comprises at least one battery (Richenstein, Battery system 84, Fig. 1 disclosed in other embodiment. A battery is a well-known power supply used with audio systems and would have been obvious to one of ordinary skill in the art.).
As to claim 16, Richenstein in view of Weinans as modified by Yan discloses wherein said at least one speaker of said headphone comprises a right-speaker and left-speaker (¶0204, Fig. 28. Wireless receiver 1172 may be a pair of headphones.).
As to claim 19, Richenstein in view of Weinans as modified by Yan discloses a method of communicating between a first-user and a second-user (Fig. 28), the method comprising the steps of: 
pairing at least one of said one or more headphones with said remote-controller (Richenstein, ¶0206, Fig. 28. Microphone and RF XMTR connected to system so the Weinans, ¶0068, further discloses pairing devices.); 
activating said microphone (Richenstein, ¶0205-0206, Fig. 28. Inherent. If microphone isn’t activated (powered/transmitting) it cannot be used for its purpose.);
pausing a current audio output of said one or more headphones in response to activation of said microphone (Richenstein, ¶0206-0207, Fig. 28. The microphone user can talk directly to the headphone user to make announcements, interrupting their audio. Pausing audio/video for an announcement is well-known in the art and would have been obvious to one of ordinary skill in the art. Airplanes, for example, already pause entertainment for pilot/crew announcements and resume the entertainment when the announcements are over. The motivation would have been to allow the user to pick up where they left off);
delivering a message from said microphone to speakers of said one or more headphone (Richenstein, ¶0206, Fig. 28. The microphone user can talk directly to the wireless headphone user to make announcements.); and
resuming said current audio output of said one or more headphones after playing said message (Richenstein, ¶0206, Fig. 28. Output goes back to previous audio channel after announcement.).
		The motivation is the same as claim 1 above.
As to claim 20, Richenstein in view of Weinans as modified by Yan discloses unpairing at least one of said one or more headphones with said remote-controller (Richenstein, ¶0204-0206, Figs. 22 and 28. Obvious that the headphones can be disconnected/removed from the system. Further, unpairing connection types disclosed in Weinans and Yan is well known in the art.).
The motivation is the same as claim 1 above.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richenstein in view of Weinans and Yan, and further in view of Nascimento (US 2004/0145491 A1).
As to claim 2, Richenstein in view of Weinans and Yan, does not expressly disclose wherein said remote-controller comprises a handheld key fob.
Richenstein in view of Weinans and Yan as modified by Nascimento discloses wherein said remote-controller comprises a handheld key fob (Nascimento, ¶0019-0021, Fig. 1. Fob 102 has talk button 110 to communicate with occupant of vehicle.).
Richenstein and Nascimento are analogous art because they are from the same field of endeavor with respect to voice communications.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a fob, as taught by Nascimento. The motivation would have been to allow the user to communicate using a simple device carried by the user (Nascimento, ¶0020).
As to claim 18, Richenstein in view of Weinans as modified by Yan discloses a headphone system (Richenstein, Fig. 28) comprising:
one or more headphones (Richenstein, RCVR 1172, ¶0204, Fig. 28. Wireless receiver 1172 may be a pair of headphones); and
a remote-controller (Richenstein, ¶0205, Fig. 28. Selective RF transmitter 1178.) including
a microphone (Richenstein, microphone 1176, ¶0205, Fig. 28);
a button (Richenstein, Switch 1180, Fig. 28. Switch performs same function as a button.); and
a power supply (Inherent);
Richenstein, ¶0204-0206, Fig. 28. Wireless headphone receives communication from microphone 1176 wirelessly.);
wherein said remote-controller is configured to remotely control functions of said one or more headphones to interrupt a current audio output of said one or more headphones being delivered from an audio-delivering-device when said button is pressed (Richenstein, ¶0206, Fig. 28. The microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio sources such as sources 1164 and 1166. In this mode of operation, the microphone user can talk directly to the headphone user to make announcements. Switch performs same function as a button.); 
wherein said microphone is integrated in said remote-controller (Richenstein, ¶0206-0207, Fig. 28. The microphone may be a built in microphone.);
wherein audio from said microphone is effectively instantly delivered to at least one speaker of said one or more headphones via a wireless channel (Richenstein, ¶0206, Fig. 28. The microphone user can talk directly to the wireless headphone user to make announcements.);
wherein when said microphone is activated via said depression of said button, and said current audio output of said one or more headphones is simultaneously interrupted with said audio from said microphone (Richenstein, ¶0206, Fig. 28. When desired, the microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio sources such as sources 1164 and 1166.); and
wherein said one or more headphones and said remote-controller when used in combination provide direct communication between a first-user and a second-user Richenstein, ¶0206, Fig. 28. The microphone user can talk directly to the headphone user to make announcements.);
wherein said remote-controller further comprises a button, said microphone is activated via depression of said button (Richenstein, (¶0206, Fig. 28. When desired, the microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio sources such as sources 1164 and 1166. Switch performs same function as a button.);
wherein when said microphone is activated via said depression of said button, said current audio output of said one or more headphones is simultaneously interrupted with said audio from said microphone (Richenstein, ¶0206, Fig. 28. When desired, the microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio sources such as sources 1164 and 1166. Switch performs same function as a button.); 
wherein said wireless communication between said first-user and said second-user is one-way communication from the second-user with said remote-controller to the first-user wearing said one or more headphones (Richenstein, ¶0206, Fig. 28. The microphone user can operate switch 1180 to position 1184 to cause the audio to be applied via RF receiver autoswitch 1162 to transmitter driver 1168 in lieu of audio from audio source such as sources 1164 and 1166. In this more of operation, the microphone user can talk directly to the headphone user to make announcements.);
wherein said audio from said microphone is delivered in real-time to said speakers of said one or more headphones (Richenstein, ¶0206, Fig. 28. The microphone user can talk directly to the headphone user to make announcements.);
Richenstein, ¶0204-0206, Fig. 28. Wireless headphones receives communication from microphone 1176 wirelessly.);
wherein said one or more headphones is selected from a group consisting of wireless-headphones, non-wireless-headphones, and earbuds (Richenstein, ¶0204, Fig. 28. Wireless receiver 1172 may be a pair of headphones.); and
wherein said remote-controller is not physically connected to said one or more headphones (Richenstein, ¶0204-0205, Fig. 28. Microphone 1176 connected to selective RF transmitter 1178 is not physically connected to wireless headphone 1172.).
Richenstein does not expressly disclose a sliding switch able to select between two or more positions;
wherein the remote-controller is able to pair with multiples of the one or more headphones simultaneously;
wherein each of the two or more positions of the sliding switch correspond to one of the one or more headphones;
wherein said remote-controller further comprises a switch; 
wherein said switch of said remote-controller is manipulatable for selecting one of said plurality of said one or more headphones to communicate with.
Richenstein in view of Weinans discloses a sliding switch able to select between two or more positions (Weinans, ¶0069 and Fig. 3. Switch 7 has multiple positions.);
wherein the remote-controller is able to pair with multiples of the one or more headphones simultaneously (Weinans, ¶0061-0062, Figs. 1 and 3. “The invention is based on the principle that the headset may be connected to two or more devices at the same time.” Bluetooth parried connection. Richenstein, ¶0209, Fig. 28 further discloses the remote communicates with multiple headphones.);
Weinans, ¶0069, Fig. 3. Sliding switch 7 selects between single point or multipoint connection.);
wherein said remote-controller further comprises a switch (Weinans, ¶0069 and Fig. 3. Switch 7 has multiple positions.); 
wherein said switch of said remote-controller is manipulatable for selecting one of said plurality of said one or more headphones to communicate with (Weinans, ¶0069 and Fig. 3. Switch 7 has multiple positions to select a device or multiple.).
The motivation is the same as claim 1 above.
Richenstein in view of Weinans does not expressly disclose whereby when the sliding switch is set to one of the two or more positions, the remote controller is able to transmit said audio from said microphone to the corresponding one of the one or more headphones, each one of the two or more positions being configurable to pair with a different one of the one or more headphones.
Richenstein in view of Weinans as modified by Yan discloses whereby when the sliding switch is set to one of the two or more positions, the remote controller is able to transmit said audio from said microphone to the corresponding one of the one or more headphones (Weinans, ¶0069, Fig. 3. Sliding switch 7 selects between single point or multipoint connection.), 
each one of the two or more positions being configurable to pair with a different one of the one or more headphones (Yan, ¶0025 and ¶0028, Fig. 1. Each button 101a, 101b, 101c is paired with a different wireless device.).
		The motivation is the same as claim above.
	Richenstein in view of Weinans as modified by Yan does not expressly disclose wherein said remote-controller comprises a handheld key fob.
Richenstein in view of Weinans as modified by Yan and Nascimento discloses wherein said remote-controller comprises a handheld key fob (Nascimento, ¶0019-0021, Fig. 1. Fob 102 has talk button 110 to communicate with occupant of vehicle.).
The motivation is the same as claim 2 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654